NOTICE OF ALLOWABILITY
Claims 1-3, 5, 7-8, 10, 12-17.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the recitation of “A display panel, comprising: a pixel array, arranged in a plurality of pixel rows by a plurality of pixel columns, comprising a first pixel row, a second pixel row, and a third pixel row which are adjacent pixel rows; a plurality of data lines; a first scan line, coupled to a plurality of first pixel groups, wherein each of the first pixel groups comprises a plurality of first pixels in the first pixel row and a plurality of second pixels in the second pixel row adjacent to the first pixel row; a second scan line, adjacent to the first scan line and coupled to a plurality of second pixel groups, wherein each of the second pixel groups comprises a plurality of second pixels in the second pixel row and a plurality of third pixels in the third pixel row adjacent to the second pixel row, wherein the plurality of second pixels in each of the first pixel group and the plurality of second pixels in each of the second pixel groups are different pixels; a plurality of switches, comprising a plurality of first switches and a plurality of second switches; and a first common node and a second common node, wherein each of the first switches is coupled between the first common node and a corresponding first data line among a plurality of first data lines among the data lines, and each of the second switches is coupled between the second common node and a corresponding second data line among a plurality of second data lines among the data lines,2Customer No.: 31561 Application No.: 17/149,693 wherein, during a charge reuse period after at least one of the first pixel groups has displayed and before at least one of the second pixel groups displays, pixel electrodes of pixels driven by positive-polarity data voltages in the at least one of the first pixel groups are short-circuited and pixel electrodes of pixels driven by the negative-polarity data voltages in the at least one of the first pixel groups are short-circuited, wherein whether each of the first switches and the second switches is turned on depends on a difference value between first grayscale information corresponding to a data voltage to be transmitted by a corresponding data line among the data lines during a first scan line period and second grayscale information corresponding to a data voltage transmitted by the same data line during a second scan line period, wherein the second scan line period immediately follows the first scan line period “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 10, the recitation of “A display driving circuit for driving a display panel, wherein the display panel comprises a pixel array arranged in a plurality of pixel rows by a plurality of pixel columns, a plurality of data lines, and a plurality of scan lines, each of the scan lines is coupled to a plurality of pixel groups, wherein each of the pixel groups comprises pixels distributed in two adjacent pixel rows, the display driving circuit comprising: a plurality of first output nodes and a plurality of second output nodes, wherein the first output nodes are respectively configured to couple to a plurality of first data lines among the data lines of the display panel and the second output nodes are respectively configured to couple to a plurality of second data lines among the data lines of the display panel; a switch control circuit, configured to generate a plurality of control signals, wherein during a charge reuse period after at least one of the pixel groups coupled to a first scan line has displayed and before at least one of the pixel groups coupled to a second scan line adjacent to the first scan line displays, at least part of the first output nodes are short-circuited to a first common node and at least part of the second output nodes are short-circuited to a second common node different from the first common node according to the control signals; and a plurality of switches respectively coupled to the output nodes and comprising a plurality of first switches and a plurality of second switches, wherein each of the first switches is coupled between the first common node and a corresponding first output node among the first output nodes, and each of the second switches is coupled between the second common node and a corresponding second output node among the second 5Customer No.: 31561 Docket No.: 096569-US-PA Application No.: 17/149,693 output nodes, wherein the first output nodes are configured to output first-polarity data voltages, the second output nodes are configured to output second-polarity data voltages, a first-polarity is one of a positive-polarity and a negative-polarity, and a second-polarity is the other one of the positive-polarity and the negative-polarity “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621